NOT FOR PUBLICATION                           FILED
                                                                         MAR 16 2017
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


CESAR MENDEZ ZOLANO, AKA                        No.    15-73099
Ubaldo Cabrera-Diaz, AKA Cesar Mendez-
Zolano,                                         Agency No. A095-140-268

             Petitioner,
                                                MEMORANDUM*
 v.

JEFFERSON B. SESSIONS III, Attorney
General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 8, 2017**

Before:      LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

      Cesar Mendez Zolano, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s decision denying cancellation of removal and voluntary

departure. We have jurisdiction under 8 U.S.C. § 1252. We review factual

findings for substantial evidence, Ramos v. I.N.S., 246 F.3d 1264, 1266 (9th Cir.

2001), and review de novo questions of law, Kumar v. Holder, 728 F.3d 993, 998

(9th Cir. 2013). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Mendez

Zolano is statutorily ineligible for cancellation of removal based on a lack of good

moral character where he provided false testimony under oath and did not recant

until he had been in proceedings for more than two years. See 8 U.S.C.

§§ 1101(f)(6) (barring a finding of good moral character for any person who has

given false testimony for the purpose of obtaining any immigration benefit);

1229b(b)(1)(B); Valadez-Munoz v. Holder, 623 F.3d 1304, 1310 (9th Cir. 2010)

(“recantation must be voluntary and without delay” (citation and quotation marks

omitted)).

      The BIA did not err in rejecting Mendez Zolano’s contention that his false

testimony was caused by ineffective assistance of counsel, where Mendez Zolano

failed to comply with Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), and the

alleged ineffective assistance of counsel was not plain on the face of the record.

      The agency did not violate due process in pretermitting without a further

hearing Mendez Zolano’s applications for cancellation of removal and voluntary


                                       2                                       15-73099
departure based on failure to show good moral character, where Mendez Zolano

was afforded the opportunity to brief his eligibility, and has not established that he

was prejudiced by the denial of further hearings in his case. See Lata v. INS, 204
F.3d 1241, 1246 (9th Cir. 2000) (an alien must show error and prejudice to prevail

on a due process claim).

      PETITION FOR REVIEW DENIED.




                                       3                                        15-73099